            Case 5:21-cv-00472-OLG Document 1 Filed 05/19/21 Page 1 of 7




BARSHAY, RIZZO & LOPEZ, PLLC
445 Broadhollow Road | Suite CL18
Melville, New York 11747
Tel: (631) 210-7272
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: BRL21190

                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 Welquis Lopez, individually and on behalf of all others
 similarly situated,                                            Case No: 21-cv-00472

                                       Plaintiff,               CLASS ACTION COMPLAINT

                              v.                                JURY TRIAL DEMANDED
 Portfolio Recovery Associates, LLC,

                                       Defendant.


       Plaintiff Welquis Lopez, individually and on behalf of all others similarly situated, by and

through the undersigned counsel, complains, states, and alleges against defendant Portfolio

Recovery Associates, LLC as follows:

                                       INTRODUCTION
       1.      This is an action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                JURISDICTION AND VENUE
       2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

law claims pursuant to 28 U.S.C. §1367.




                                                    1
                Case 5:21-cv-00472-OLG Document 1 Filed 05/19/21 Page 2 of 7




          3.       This court has jurisdiction over defendant Portfolio Recovery Associates, LLC

because it regularly conducts and transacts business in this state, and the conduct complained of

herein occurred in this Judicial District.

          4.       Venue is proper in this Judicial District under 28 U.S.C. § 1391(b) because a

substantial part of the conduct complained of herein occurred in this Judicial District.

                                                PARTIES
          5.       Plaintiff Welquis Lopez (“Plaintiff”) is a natural person who is a citizen of the State

of Texas residing in Medina County, Texas.

          6.       Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

          7.       Defendant Portfolio Recovery Associates, LLC (“Defendant”) is a company

existing under the laws of the State of Texas, with its principal place of business in North Richland

Hills, Texas.

          8.       Defendant has transacted business within this state as is more fully set forth

hereinafter in this Complaint.

          9.       Defendant regularly collects or attempts to collect debts asserted to be owed to

others.

          10.      Defendant is regularly engaged, for profit, in the collection of debts allegedly owed

by consumers.

          11.      The principal purpose of Defendant’s business is the collection of such debts.

          12.      Defendant uses instrumentalities of interstate commerce, including telephones and

the mails, in furtherance of its debt collection business.

          13.      Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          14.      The acts of Defendant as described in this Complaint were performed by Defendant

or on Defendant’s behalf by its owners, officers, agents, and/or employees acting within the scope


                                                     2
             Case 5:21-cv-00472-OLG Document 1 Filed 05/19/21 Page 3 of 7




of their actual or apparent authority. As such, all references to “Defendant” in this Complaint shall

mean Defendant or its owners, officers, agents, and/or employees.

                                  FACTUAL ALLEGATIONS
       15.      Defendant alleges Plaintiff owes it a debt (“the alleged Debt”).

       16.      The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a

transaction in which the money, property, insurance, or services which are the subject of the

transaction are primarily for personal, family, or household purposes.

       17.      The alleged Debt does not arise from any business enterprise of Plaintiff.

       18.      The alleged Debt is a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

       19.      At an exact time known only to Defendant, the alleged Debt was assigned or

otherwise transferred to Defendant for collection.

       20.      At the time the alleged Debt was assigned or otherwise transferred to Defendant for

collection, the alleged Debt was in default.

       21.      In its efforts to collect the alleged Debt, Defendant decided to contact Plaintiff by

written correspondence.

       22.      Rather than preparing and mailing such written correspondence to Plaintiff on its

own, Defendant decided to utilize a third-party vendor to perform such activities on its behalf.

       23.      As part of its utilization of the third-party vendor, Defendant conveyed information

regarding the alleged Debt to the third-party vendor.

       24.      The information conveyed by Defendant to the third-party vendor included

Plaintiff’s status as a debtor, the precise amount of the alleged Debt, the entity to which Plaintiff

allegedly owed the debt, among other things.

       25.      Defendant’s conveyance of the information regarding the alleged Debt to the third-

party vendor is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).


                                                  3
             Case 5:21-cv-00472-OLG Document 1 Filed 05/19/21 Page 4 of 7




       26.      The third-party vendor then populated some or all this information into a prewritten

template, printed, and mailed the letter to Plaintiff at Defendant’s direction.

       27.      That letter, dated March 16, 2021, was received and read by Plaintiff. (A true and

accurate copy of that collection letter (the “Letter”) is annexed hereto as “Exhibit 1.”)

       28.      The Letter, which conveyed information about the alleged Debt, is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

                                         FIRST COUNT
                          Violation of 15 U.S.C. § 1692c(b) and § 1692f
       29.      Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

       30.      15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

here, “a debt collector may not communicate, in connection with the collection of any debt,” with

anyone other than the consumer “without the prior consent of the consumer given directly to the

debt collector.”

       31.      The third-party vendor does not fall within any of the exceptions provided for in 15

U.S.C. § 1692c(b).

       32.      Plaintiff never consented to Defendant’s communication with the third-party

vendor concerning the alleged Debt.

       33.      Plaintiff never consented to Defendant’s communication with the third-party

vendor concerning Plaintiff’s personal and/or confidential information.

       34.      Plaintiff never consented to Defendant’s communication with anyone concerning

the alleged Debt or concerning Plaintiff’s personal and/or confidential information.

       35.      Upon information and belief, Defendant has utilized a third-party vendor for these

purposes thousands of times.

       36.      Defendant utilizes a third-party vendor in this regard for the sole purpose of



                                                  4
              Case 5:21-cv-00472-OLG Document 1 Filed 05/19/21 Page 5 of 7




maximizing its profits.

        37.      Defendant utilizes a third-party vendor without regard to the propriety and privacy

of the information which it discloses to such third-party.

        38.      Defendant utilizes a third-party vendor with reckless disregard for the harm to

Plaintiff and other consumers that could result from Defendant’s unauthorized disclosure of such

private and sensitive information.

        39.      Defendant violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to the third-party vendor.

        40.      15 U.S.C. § 1692f provides that a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

        41.      The unauthorized disclosure of a consumer’s private and sensitive information is

both unfair and unconscionable.

        42.      Defendant disclosed Plaintiff’s private and sensitive information to the third-party

vendor.

        43.      Defendant violated 15 U.S.C. § 1692f when it disclosed information about

Plaintiff’s alleged Debt to the third-party vendor.

        44.      For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692c(b) and 1692f

and is liable to Plaintiff therefor.

                                       CLASS ALLEGATIONS
        45.      Plaintiff brings this action individually and as a class action on behalf of all

consumers similarly situated in the State of Texas.

        46.      Plaintiff seeks to certify a class of:

                      i. All consumers where Defendant sent information concerning the
                      consumer’s debt to a third-party vendor without obtaining the prior
                      consent of the consumer, which disclosure was made on or after adate


                                                     5
              Case 5:21-cv-00472-OLG Document 1 Filed 05/19/21 Page 6 of 7



                     one year prior to the filing of this action to the present.

        47.      This action seeks a finding that Defendant’s conduct violates the FDCPA and asks

that the Court award damages as authorized by 15 U.S.C. § 1692k.

        48.      The Class consists of more than thirty-five persons.

        49.      Plaintiff’s claims are typical of the claims of the Class. Common questions of law

or fact raised by this action affect all members of the Class and predominate over any individual

issues. Common relief is therefore sought on behalf of all members of the Class. A class action is

superior to other available methods for the fair and efficient adjudication of this controversy.

        50.      The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Class, and a risk that any adjudications with respect to individual members of the Class would, as

a practical matter, either be dispositive of the interests of other members of the Class not party to

the adjudication, or substantially impair or impede their ability to protect their interests. Defendant

has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.

        51.      Plaintiff will fairly and adequately protect and represent the interests of the Class.

The management of the class is not extraordinarily difficult, and the factual and legal issues raised

by this action will not require extended contact with the members of the Class, because Defendant’s

conduct was perpetrated on all members of the Class and will be established by common proof.

Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection

laws.

                                          JURY DEMAND
        52.      Plaintiff hereby demands a trial of this action by jury.

                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:



                                                   6
        Case 5:21-cv-00472-OLG Document 1 Filed 05/19/21 Page 7 of 7



            a. Certifying this action as a class action; and

            b. Appointing Plaintiff as Class Representative and Plaintiff’s
               attorneys as Class Counsel; and

            c. Finding Defendant’s actions violate the FDCPA; and

            d. Awarding damages to Plaintiff and the Class pursuant to 15
               U.S.C. § 1692k; and

            e. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
               1692k, calculated on a “lodestar” basis; and

            f. Awarding the costs of this action to Plaintiff; and

            g. Awarding pre-judgment interest and post-judgment interest to
               Plaintiff; all together with

            h. Such other and further relief that the Court determines is just and
               proper.


DATED: May 10, 2021

                                           BARSHAY, RIZZO & LOPEZ, PLLC

                                           By: s/ David M. Barshay
                                           David M. Barshay, Esquire
                                           445 Broadhollow Road | Suite CL18
                                           Melville, New York 11747
                                           Tel: (631) 210-7272
                                           Fax: (516) 706-5055
                                           Our File No.: BRL21190
                                           Attorneys for Plaintiff




                                              7
